Exhibit 99.1 10758 W. Centennial Rd. Suite 200 Littleton, CO 80127 Phone: 720.981.4588 Fax:720.981.5643 www.ur-energy.com Press Release Ur-Energy Announces Withdrawal of Prospectus Littleton, Colorado (March 11, 2011) – Ur-Energy Inc. (TSX:URE, NYSE Amex:URG)(“Ur-Energy” or the “Company”) has determined that its previously announced short form prospectus offering of common shares will not proceed at this time. The Company filed a preliminary short form prospectus on February 11, 2011 and, at that time, the closing of the offering was anticipated to occur on or before March 1, 2011.The Company issued a news release on March 2, 2011 to provide an update on the anticipated closing date of the offering, which was rescheduled for mid-March.The Company is working to update its continuous disclosure record, including the preparation of an updated technical report in accordance with National Instrument 43-101.As a result of the delay, the offering will not proceed at this time. The Company confirmed that, as reported in its interim financial statements for the period ended September 30, 2010, the Company’s cash resources were C$34.7M. About Ur-Energy Ur-Energy is a junior uranium company currently completing mine planning and permitting activities to bring its Lost Creek Wyoming uranium deposit into production.Permitting also will allow the construction of a two-million-pounds-per-year in situ uranium processing facility.Engineering for the process facility is complete and mine planning is at an advanced stage for the first two mine units.Ur-Energy engages in the identification, acquisition and exploration of uranium properties in both Canada and the United States. Shares of Ur-Energy trade on the Toronto Stock Exchange under the symbol “URE” and on the NYSE Amex under the symbol “URG”.Ur-Energy’s corporate office is located in Littleton, Colorado; its registered office is in Ottawa, Ontario.Ur-Energy’s website is www.ur-energy.com. FOR FURTHER INFORMATION, PLEASE CONTACT Rich Boberg, Director Public Relations Bill Boberg, President and CEO 303-269-7707
